UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-4003


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANIEL IRVING CORWIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cr-00197-WO-1)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Michael A. DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel     Irving     Corwin       appeals     his    conviction     and    114-

month sentence imposed following his guilty plea to possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) (2012).           On appeal, Corwin’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating     that    there    are    no    meritorious      issues      for   appeal    but

questioning        whether    the       district   court       erred   in    imposing    a

Sentencing         Guidelines        enhancement         under      U.S.      Sentencing

Guidelines Manual § 2K2.1(a)(2) (2014).                    Corwin has filed a pro

se supplemental brief, echoing counsel’s argument regarding the

USSG     § 2K2.1(a)(2)        enhancement          and     also     challenging       his

Guidelines     enhancement           under       USSG    § 2K2.1(b)(6)(B).             The

Government     has    declined       to    file    a    response   brief.       For    the

reasons that follow, we affirm.

       In     considering           a      sentencing          court’s        Guidelines

calculations, we review issues that turn primarily on factual

determinations for clear error and issues that turn primarily on

legal interpretations of the Guidelines de novo.                         United States

v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014).                                We consider

unpreserved        challenges       to    Guidelines      calculations        for    plain

error.      United States v. Hamilton, 701 F.3d 404, 410 (4th Cir.

2012); see Henderson v. United States, 133 S. Ct. 1121, 1126-27

(2013) (describing standard).

                                             2
       The Guidelines prescribe a base offense level of 24 for a

defendant convicted of a § 922(g) offense who “committed any

part of the instant offense subsequent to sustaining at least

two    felony      convictions      of     either    a    crime     of    violence        or    a

controlled        substance      offense.”        USSG     § 2K2.1(a)(2);           see   USSG

2K2.1      cmt.    n.1     (defining       “controlled          substance     offense”         by

reference         to   USSG   § 4B1.2).           Among     other        requirements,         a

controlled substance offense must be “punishable by imprisonment

for    a   term    exceeding       one   year.”          USSG    § 4B1.2(b);        see   USSG

§ 2K2.1 cmt. n.1 (defining “felony conviction”).                           Corwin and his

counsel assert that Corwin’s prior North Carolina conviction for

possession with intent to sell or deliver marijuana does not

qualify as a felony offense under United States v. Simmons, 649

F.3d    237,      248-50    (4th    Cir.    2011)    (en        banc),   as   his    maximum

presumptive term of 17 months’ imprisonment included a mandatory

9-month period of post release supervision.                        However, as counsel

concedes, this argument is squarely foreclosed by our recent

decision in United States v. Barlow, 811 F.3d 133, 140 (4th Cir.

2015), cert. denied, 136 S. Ct. 2041 (2016).                             Because Corwin’s

state      conviction      was     punishable       by    imprisonment        for    a    term

exceeding one year, it was properly classified as a felony under

USSG § 2K2.1 and used as a predicate to enhance Corwin’s base

offense level.



                                              3
       Corwin also contends that the court erred in imposing an

enhancement under USSG § 2K2.1(b)(6)(B), based on its finding

that    he    possessed       a    firearm      in     connection        with       the     felony

offense of possession with intent to sell or deliver heroin.

Under    the     Guidelines,           the    requirement         that    the       firearm     be

possessed      “in      connection           with”     a    felony       drug       offense     is

satisfied “in the case of a drug trafficking offense in which a

firearm is found in close proximity to drugs, drug-manufacturing

materials, or drug paraphernalia,” as the firearm necessarily

“has    the    potential       of      facilitating         another      felony       offense.”

USSG § 2K2.1 cmt. n.14(B); see United States v. Jenkins, 566

F.3d    160,     163    (4th      Cir.       2009).         The   “in    connection         with”

requirement is satisfied when “the firearm had some purpose or

effect    with      respect       to    the    other       offense,      including        if   the

firearm was present for protection or to embolden the actor.”

United    States       v.   McKenzie-Gude,            671    F.3d   452,      464    (4th      Cir.

2011) (internal quotation marks omitted).

       Here, the record reveals that Corwin voluntarily stipulated

to this enhancement as part of his plea agreement.                               Although his

stipulation was not binding on the district court, see Fed. R.

Crim. P. 11(c)(1)(B), we find no error, plain or otherwise, in

the    court’s      application        of     the    enhancement,        in     light     of   the

proximity      of      Corwin’s        three        firearms      to     heroin       and      drug



                                                4
paraphernalia         and    of     evidence         indicating      the      firearms’

protective purpose.

     In   accordance        with    Anders,     we    have   reviewed        the   entire

record in this case and have found no meritorious issues for

appeal.    We    therefore         affirm   the      district      court’s    judgment.

This court requires that counsel inform Corwin, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Corwin requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Corwin.

     We dispense with oral argument because the facts and legal

contentions     are    adequately      presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            5